DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 13-17, 20, 24 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 24 and 26 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0132284 and US 2018/0234944. 
The improvement comprises:
US 2018/0132284 is considered as the closest prior art that teaches a method of operating a terminal device for receiving user plane data from a network infrastructure equipment in a wireless telecommunications network when the terminal device is not in an active radio resource connected mode (Fig.2 and para.43-49), the method comprising: 
receiving paging signaling from the network infrastructure equipment (Fig.2 step S120 and para.44), wherein the paging signaling comprises an indication the network infrastructure equipment has user 
determining from the paging signaling a set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment to the terminal device (Fig.2 step S140 and para.47-50, where when the UE ID of the terminal 1, the RA preamble index, and the first identifier (ID) are not included together in the paging message, the terminal 1 performs the existing procedure such as the RRC connection establishment process and receives the data.); and 
receiving the user plane data from the network infrastructure equipment using the determined set of radio resources while the terminal device is not in an active radio resource connected mode (Fig.2 steps S150-S160 and para.51-55, where terminal 1 that has successfully transmitted the RA preamble receives the data based on the downlink resource allocation information and the second identifier acquired from the RA response message (S160)),
wherein the terminal device is associated with a first identifier and a second identifier, wherein the first identifier is used by the network to page 

US 2018/0234944 teaches a method comprises:
obtaining a paging area for transmitting paging data, i.e., the paging record, to the wireless device (Fig.4 Step S1 and para.71), wherein the paging area comprises multiple transmission points (para.71);
selecting a subset of the multiple transmission points of the paging area, based on a selection criterion (Fig.4 Step S2 and para.74);

initiating transmission of a paging transmission in the paging area (Fig.4 Step S4 and para.106), comprising:
first data and second data targeting the wireless device when transmitted from the transmission points of the selected subset of the multiple transmission points (para.107) or the first data only comprises control information relating to the paging transmission (para.110), 
wherein the first data comprises the paging data and the second data comprises information not comprised in the first data. 

With regard Claims 1 and 24, US 2018/0132284 in view of US 2018/0234944 fails to teach the limitation of "wherein the terminal device is associated with a first identifier that is used by the network to page the terminal device to cause the terminal device to transition to an active radio resource connected mode, the terminal device is associated with a second identifier assigned to the terminal device in radio resource control signalling, and the paging signalling comprises an indication of the second identifier for the terminal device to provide the indication the network infrastructure equipment has user plane data for transmission to the 

With regard Claim 26, US 2018/0132284 in view of US 2018/0234944 fails to teach the limitation of "determining user plane data is to be transmitted to the terminal device while the terminal device is not in an active radio resource connected mode based on the network infrastructure equipment determining user plane data is not awaiting transmission to any other terminal devices while they are not in an active radio resource connected mode at the same time as transmitting the user plane data to the terminal device while it is not in an active radio resource connected mode" as recited in claims 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2012/0093052 is cited because they are put pertinent to the method for operating the idle mode terminal in a Machine to Machine (M2M) communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633